Citation Nr: 1044024	
Decision Date: 11/23/10    Archive Date: 12/01/10

DOCKET NO.  07-12 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to January 14, 2005, for 
the grant of service connection for adenocarcinoma of the 
prostate, status post retropubic prostatectomy.  


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from June 1969 to June 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Jackson, 
Mississippi.  

The Veteran testified at a Travel Board hearing in March 2010.  A 
copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  On September 12, 2003, the RO received the Veteran's initial 
claim of entitlement to service connection for prostate problems.    

2.  In a rating action, dated on January 10, 2004, the RO denied 
the Veteran's claim of entitlement to service connection for 
prostate problems.  In a letter, dated on January 16, 2004, the 
Veteran was provided notice of the decision and his appellate 
rights.  He did not appeal.

3.  A letter from the Veteran, dated on January 8, 2004, and 
received by the RO on January 12, 2004, was a notice of 
disagreement (NOD) to a November 2003 rating action with respect 
to the evaluation assigned to the Veteran's service-connected 
posttraumatic stress disorder (PTSD); it was not an NOD to the 
January 10, 2004 rating action.   

4.  In a May 2005 rating action, the RO granted service 
connection for adenocarcinoma of the prostate, status post 
retropubic prostatectomy, associated with herbicide exposure, 
effective from March 4, 2005; the RO subsequently changed the 
effective date for the grant of service connection to January 14, 
2005, the earliest date of evidence of prostate cancer in VA 
Medical Center (VAMC) outpatient treatment records.   


CONCLUSION OF LAW

An effective date earlier than January 14, 2005, is not warranted 
for the award of service connection for adenocarcinoma of the 
prostate, status post retropubic prostatectomy.  38 U.S.C.A. §§ 
5101, 5110, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist a 
claimant in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCCA and its implementing regulations provide that VA will 
notify the claimant and the claimant's representative of any 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant and 
the claimant's representative of what portion of the evidence the 
claimant is to provide and what portion of the evidence VA will 
attempt to obtain in the claimant's behalf. They also require VA 
to assist a claimant in obtaining evidence necessary to 
substantiate the claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.

Here, the Veteran is challenging the effective date assigned 
following the grant of service connection.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court of 
Appeals for Veterans Claims (Court) held that in cases where 
service connection had been granted and an initial disability 
rating and effective date have been assigned, the typical service 
connection has been more than substantiated, it has been proven, 
thereby rendering Section 5103(a) notice no longer required 
because the purpose that the notice is intended to service has 
been fulfilled.  Id. at 490-91.

The Board notes that the earlier effective date claim on appeal 
involves retroactive review of the documents of record prior to 
the effective date of award assigned. There are no issues of fact 
in dispute which must be resolved to decide this case. Rather, 
the case involves a review of the documents and statements of 
record to determine whether the legal standard for an earlier 
effective date has been met.  This case ultimately involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and 
not the evidence is dispositive, the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).  Thus, further VCAA notice is not required.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of his claim.  In 
this case, the record contains all records relevant to the claim 
on appeal.  The Veteran has not alleged the existence of any 
documents which could establish an earlier effective date of 
award.  Any additional treatment records cannot provide a basis 
to grant this claim.  See 38 C.F.R. §§ 3.155, 3.157.  The issue 
in this case is not the actual onset of disease but, rather, the 
legal issue of whether an application to reopen a claim for 
service connection benefits was filed at VA after a final RO 
decision.  Accordingly, VA has no further duty to assist the 
Veteran in the development of his claim.





II.  Legal Criteria, Factual Background, and Analysis

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2010).

An effective date for a claim for increase may be granted prior 
to the date of claim if it is factually ascertainable that an 
increase in disability had occurred within one year from the date 
of claim.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. 
§§ 3.400(o)(1) and (2) (2010); see Harper v. Brown, 10 Vet. App. 
125, 126 (1997); VAOPGCPREC 12-98 (1998).

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be paid or furnished to any 
individual under laws administered by VA. 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (a) (2010).  A claim is a formal 
or informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2010).

VA regulations provide that a veteran may receive benefits by 
filing an informal claim.  Any communication or action, 
indicating an intent to apply for one or more benefits under the 
laws administered by the Department of Veterans Affairs from a 
claimant may be considered an informal claim.  38 C.F.R. § 3.155 
(2010).  Such an informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered filed as of the date of 
receipt of the informal claim.  Id. 

An informal claim need not expressly identify the benefit sought, 
or the provision which corresponds to the benefits sought, but 
rather need only evidence a "belief" that entitlement to 
benefits exists.  See 38 C.F.R. §§ 3.1(p), 3.155(a); Akles v. 
Derwinski, 1 Vet. App. 118, 121 (1991) (to require that veterans 
enumerate which sections they found applicable to their 
request[s] for benefits would change the [nonadversarial] 
atmosphere in which [VA] claims are adjudicated).

An examination or hospitalization report may be accepted as an 
informal claim.  38 C.F.R. § 3.157(b).  Such a document, however, 
may only be accepted as an informal claim if a claim specifying 
the benefit sought is received within one year from the date of 
such examination, treatment or hospitalization.  38 C.F.R. 
§ 3.157(b)(1). The date of outpatient or hospital examination or 
date of admission to a VA or uniformed service hospital will be 
accepted as the date of receipt of the claim.  38 C.F.R. § 
3.157(b)(1) (2010).  Evidence received from a private physician 
or layperson will also be accepted as a claim for an increase or 
to reopen when the evidence is within the competence of the 
physician or layperson and shows the reasonable probability of 
entitlement to benefits.  The date of receipt of such evidence 
will be accepted as the date of receipt of the claim.  38 C.F.R. 
§ 3.157(b)(2) (2010).

Prostate cancer is a disability warranting presumptive service 
connection based on Agent Orange exposure.  38 C.F.R. § 3.309(e).   

In this case, the Veteran's service records show that he had 
active military service from June 1969 to June 1971, including 
service in the Republic of Vietnam from November 1969 to October 
1970.  Given that his service records confirm that he had active 
service in Vietnam during the Vietnam era, he is therefore 
presumed to have been exposed to herbicides in service.  38 
U.S.C.A. § 1116(f).

The Veteran seeks an effective date prior to January 14, 2005, 
for service connection for adenocarcinoma of the prostate, status 
post retropubic prostatectomy.  He alleges that service 
connection for his prostate cancer should date back to his 
original September 2003 claim.

The Veteran initially filed a claim for service connection for 
prostate problems on September 12, 2003.  By a November 2003 
rating action, the RO deferred a decision on the Veteran's claim 
for service connection for prostate problems.  In that same 
rating action, the RO also deferred decisions on the Veteran's 
claims for other disabilities, namely, diabetes mellitus and 
hypertension.  The RO also granted service connection for PTSD 
and assigned a 10 percent disability rating.  In a November 2003 
letter, the RO advised the Veteran of the rating decision, 
including the deferred claims, and advised him of his appellate 
rights with respect to the decision granting service connection 
for PTSD.  

In a rating action, dated on January 10, 2004, the RO denied the 
Veteran's claims for service connection for prostate problems, 
diabetes mellitus, and hypertension.  Specifically, with respect 
to the Veteran's claim for service connection for prostate 
problems, the RO stated that there was no evidence of record 
showing that the Veteran had prostate problems that were related 
to his period of active service.  In addition, although prostate 
cancer was a presumptive condition caused by exposure to Agent 
Orange, there was no evidence that the Veteran had prostate 
cancer.  In a letter, dated on January 16, 2004, the RO advised 
the Veteran of the rating decision and advised him of his 
appellate rights with respect to the decision.

On January 12, 2004, the RO received a letter from the Veteran.  
The letter was dated on January 8, 2004.  In the letter, the 
Veteran stated that he was writing to notify the RO that he 
disagreed with the decision they made and that he would like to 
appeal the decision.  The date of the decision that he was 
referring to was not specified.  Attached to the letter was a 
private medical statement from C.C., M.D., dated in December 
2003, in which Dr. C. addressed the Veteran's service-connected 
PTSD.  The RO considered this letter as an NOD to the November 
2003 rating action with respect to the evaluation assigned to the 
Veteran's service-connected PTSD.  The RO also initially 
considered this letter as an NOD to the January 10, 2004, rating 
action.  In this regard, the RO sent the Veteran a letter, dated 
on January 20, 2004, in which they stated that they had received 
his NOD with the January 10, 2004, decision in which his claims 
for service connection for prostate problems, diabetes mellitus, 
and hypertension were denied.  Subsequently, however, the RO 
reconsidered whether the January 2004 letter was a valid NOD with 
respect to the aforementioned service connection claims.  In a 
deferred rating action, dated on January 30, 2004, the RO stated 
that the Veteran needed to be contacted in order to clarify his 
NOD and which issue(s) he was disagreeing with.  In addition, the 
RO noted that the January 8, 2004, NOD letter was dated prior to 
the January 10, 2004, rating action and was received prior to the 
letter of notification, dated on January 16, 2004.  Moreover, the 
private medical statement that was attached to the NOD was only 
pertinent to the Veteran's service-connected PTSD.  Thus, in a 
letter to the Veteran, dated on January 30, 2004, the RO stated 
that they had received his NOD for the evaluation of his service-
connected PTSD.  The RO further reported that they needed the 
Veteran to clarify the issues with which he wanted to disagree.  
Specifically, the RO noted that the rating decision dated on 
January 10, 2004, was pertinent to the issues for service 
connection for prostate problems, diabetes mellitus, and 
hypertension.  The Veteran's NOD letter, however, was dated on 
January 8, 2004, prior to the January 10, 2004 rating decision in 
which the RO denied the aforementioned service connection claims, 
and was received on January 12, 2004, prior to the notification 
letter dated on January 16, 2004.  In addition, the medical 
statement attached to the NOD was only pertinent to his service-
connected PTSD. 

In response to the RO's request for clarification regarding his 
NOD, the Veteran submitted a letter in February 2004.  In the 
letter, the Veteran specifically stated that in his previous 
letter, dated on January 8, 2004 and received on January 12, 
2004, he was disagreeing with the 10 percent disability rating 
that was assigned to his service-connected PTSD.  Thus, in light 
of the above, it is clear that when the Veteran wrote his NOD, he 
was only disagreeing with the November 2003 rating action and the 
10 percent disability rating that was assigned to his PTSD, and 
he was not disagreeing with the RO's decision to deny his claim 
for service connection for prostate problems.  In fact, the Board 
notes that at the time he wrote the NOD, on January 8, 2004, it 
was not possible for him to disagree with the RO's decision to 
deny his claim for service connection for prostate problems 
because the RO had not yet issued the rating decision denying the 
aforementioned claim.  The Board observes that it was not until 
January 10, 2004, two days after the Veteran wrote his NOD 
letter, that the RO issued a rating denying the Veteran's claim 
for service connection for prostate problems, and it was not 
until January 16, 2004, that the Veteran was notified of such 
decision.  Therefore, in light of the above, given that the 
January 8, 2004, letter is clearly not an NOD to the January 10, 
2004, rating decision in which the RO denied the Veteran's claim 
for service connection for prostate problems, and in light of the 
fact that there is no other communication that can be considered 
a timely NOD to the January 10, 2004, rating, the Board finds 
that the Veteran did not submit an NOD following the January 10, 
2004, rating, and the January 10, 2004, rating decision became 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).  

Previous determinations that are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  38 C.F.R. § 3.105(a) (2010).  The Veteran has not 
alleged CUE in the January 10, 2004, rating decision.

In April 2005, the Veteran filed a claim seeking to reopen the 
previously denied claim for service connection for prostate 
problems.  By a May 2005 rating decision, the RO granted service 
connection for adenocarcinoma of the prostate, status post 
retropubic prostatectomy, effective from March 4, 2005, on the 
basis of presumptive exposure to herbicide agents in the Republic 
of Vietnam.  In regard to the effective date, the RO noted that 
VAMC outpatient treatment records showed that on March 4, 2005, 
the Veteran had a biopsy taken of his prostate which revealed 
adenocarcinoma of the prostate.   The March 4, 2005, VAMC 
outpatient treatment record constituted an informal claim to 
reopen the Veteran's claim for service connection for prostate 
problems because the Veteran submitted a claim within one year 
after such treatment.  See 38 C.F.R. § 3.157(b).  As stated 
above, in April 2005, he filed a claim to reopen his claim for 
service connection for prostate problems.  Id.  Thus, the 
effective date for the grant of service connection for 
adenocarcinoma of the prostate was March 4, 2005.  

In a January 2007 rating action, the RO changed the effective 
date for the grant of service connection for adenocarcinoma of 
the prostate to January 14, 2005.  The RO based its decision on a 
December 2006 VA examination report in which a VA physician 
concluded that the earliest date of evidence of prostate cancer 
was January 14, 2005.  The VA physician stated that according to 
the VAMC outpatient treatment records, on January 14, 2005, the 
Veteran underwent a physical examination at which time a prostate 
nodule was discovered.  Prior to that time, the Veteran reported 
benign prostatic hyperplasia (BPH) and frequent urinary tract 
infections in his Agent Orange examination in August 2003.  In 
addition, the Veteran's initial physical examination at the VAMC 
in September 2003 revealed symptoms of prostatism but no nodules 
on examination and PSA of 2.68 in August 2003.  It was not, 
however, until the January 14, 2005, examination that a nodule 
was noted.  In March 2005, the Veteran underwent a prostate 
biopsy which revealed adenocarcinoma of the prostate.  In April 
2005, he underwent a retropubic radical prostatectomy.  
Therefore, the VA physician concluded that the earliest date of 
evidence of prostate cancer was January 14, 2005.  The Veteran 
had symptoms and evidence of BPH since 2003, but no evidence of 
prostate cancer until January 14, 2005.  According to the 
physician, there was no prostate examination of record between 
September 2003 and January 2005, and, as such, the January 14, 
2005, examination was the first objective evidence of prostate 
cancer.  In light of the above, the RO determined that the 
January 14, 2005 VAMC outpatient treatment record constituted an 
informal claim to reopen the Veteran's claim for service 
connection for prostate problems.  See 38 C.F.R. § 3.157(b).  
Therefore, given that the Veteran submitted a claim within one 
year after such treatment (in April 2005, he filed a claim to 
reopen his previously denied claim for service connection for 
prostate problems), the effective date for the grant of service 
connection for adenocarcinoma of the prostate was January 14, 
2005.  Id. 

In the instant case, the Veteran contends that an effective date 
of September 12, 2003, the date of his original claim, should be 
granted.  He specifically alleges that he had prostate cancer 
when he filed his original claim for service connection for 
prostate problems and that VA was negligent in not providing a VA 
examination in conjunction with his first claim.  As such, he 
maintains that an effective date of September 12, 2003, is 
warranted.  In support of his contention, the Veteran has 
submitted statements from private physicians regarding the 
question of when was the actual onset of his prostate cancer.  In 
private medical statements from J.D., M.D., dated and received in 
July 2006 and November 2006, Dr. D. stated that after reviewing 
the VAMC outpatient treatment records for prostate symptoms 
during the period of time from 2003 to 2005, and due to the slow 
growth of the lesion on the Veteran's prostate, he believed that 
it was highly probably or almost a certainty that the prostate 
cancer was present as early as 2003.  In addition, in a private 
medical statement from B. J., M.D., dated and received in March 
2007, Dr. J. stated that he had treated the Veteran for prostate 
cancer.  Dr. J. indicated that a review of the Veteran's records 
showed that he had a PSA in 1999 that was 2.7, a PSA in August 
2003 that was 2.68, and a PSA in January 2005 that was 3.13.  
According to Dr. J., it was apparent to him that the Veteran 
obviously had prostate cancer that was developing during those 
years.  The Veteran later had a biopsy and was diagnosed with 
prostate cancer and subsequently had surgery.  Thus, in light of 
the above, the Veteran maintains that at the time he filed his 
original claim in September 2003, he had prostate cancer and, as 
such, an effective date of September 12, 2003, was warranted for 
the grant of service connection for prostate cancer.  The issue, 
however, in this case is not the actual onset of disease but, 
rather, the legal issue of whether an application to reopen a 
claim for service connection benefits was filed at VA after a 
final RO decision.  Although the Board recognizes the Veteran's 
contentions, under governing law, the effective date of service 
connection for a claim reopened after a final disallowance is the 
date of receipt of the claim.  See 38 C.F.R. § 3.400 (2010).  The 
Court held in Sears v. Principi, 16 Vet. App. 244, 248 (2002) 
that "[t]he statutory framework simply does not allow for the 
Board to reach back to the date of the original claim as a 
possible effective date for an award of . . . benefits that is 
predicated upon a reopened claim."  The Court stated that the 
rule of finality regarding an original claim implies that the 
date of that claim is not to be a factor in determining an 
effective date if the claim is later reopened.  Id. at 248.  
Thus, even if the Board were to determine that the Veteran had 
prostate cancer at the time he filed his initial claim for 
prostate problems on September 12, 2003, because the January 10, 
2004, rating decision is final, the Board may not assign an 
effective date of September 12, 2003.  In addition, even if the 
Board were to accept the private medical statements from Drs. 
J.D. and B.J., dated in July and November 2006 and March 2007, as 
informal claims to reopen the Veteran's claim for service 
connection for prostate problems, because the statements are from 
private physicians, under 38 C.F.R. § 3.157(b)(2), the date of 
receipt of such evidence will be accepted as the date of receipt 
of the claim.  Thus, the earliest date the statements could 
constitute an informal claim would be July 2006, which is a date 
after the current effective date.      

The Board notes that in April 2005, the Veteran filed a claim to 
reopen his previously denied claim for service connection for 
prostate problems.  Because, however, VAMC outpatient treatment 
records showed that on January 14, 2005, he had a prostate nodule 
that was later biopsied and determined to be prostate cancer, and 
due to the fact that he filed to reopen his claim within a year 
of that VAMC outpatient treatment record, the RO assigned an 
effective date for the grant of service connection for prostate 
cancer as January 14, 2005.  38 C.F.R. § 3.157(b)(1).  In this 
regard, the date of outpatient or hospital examination or date of 
admission to a VA or uniformed service hospital will be accepted 
as the date of receipt of the claim.  Id.  Thus, the January 14, 
2005, VAMC outpatient treatment record constituted an informal 
claim to reopen the Veteran's claim for service connection for 
prostate problems.  There is no medical evidence, private or VA, 
dated prior to January 14, 2005, and subsequent to the January 
2004 rating decision, that specifically shows a diagnosis of 
prostate cancer.  

As noted above, the January 14, 2005, VAMC outpatient treatment 
record constituted an informal claim to reopen the Veteran's 
claim for service connection for prostate problems, and that is 
the date as of which the RO has granted service connection for 
prostate cancer.  There is no indication in the file, or any 
allegation from the Veteran, that any formal or informal claim 
was filed between the RO's denial in January 2004, and the 
reopened claim in January 2005.  Therefore, the Board must find 
that the Veteran does not meet the criteria for establishing an 
effective date prior to January 14, 2005, for the grant of 
service connection for adenocarcinoma of the prostate, status 
post retropubic prostatectomy.  There is no doubt of material 
facts to be resolved in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b).  Rather, based upon the undisputed facts of record, 
the claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).







(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date prior to January 14, 2005, for 
the grant of service connection for adenocarcinoma of the 
prostate, status post retropubic prostatectomy, is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


